J-S41018-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                   Appellee                :
                                           :
          v.                               :
                                           :
THOMAS STUART KING,                        :
                                           :
                   Appellant               :   No. 2060 MDA 2019

         Appeal from the PCRA Order Entered November 26, 2019
    In the Court of Common Pleas of Fulton County Criminal Division at
                      No(s): CP-29-CR-0000047-2016

BEFORE:        KUNSELMAN, J., McLAUGHLIN, J. and STRASSBURGER, J.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.

                                                FILED FEBRUARY 09, 2021

      Under Turner/Finley1 review, if counsel satisfies the technical

requirements, this Court must conduct an independent review of the

appellant’s issues. See Commonwealth v. Knecht, 219 A.3d 689, 691 (Pa.

Super. 2019) (citation omitted). Upon review, I believe the PCRA court erred

in sustaining the relevance objection regarding whom Appellant spoke with

about a purported plea offer. In order to prove prejudice for a claim that the

ineffective assistance of counsel caused a petitioner to reject a plea offer,

the petitioner must prove the following.

      [B]ut for the ineffective advice of counsel there is a reasonable
      probability that the plea offer would have been presented to the

1 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

*Retired Senior Judge assigned to the Superior Court.
J-S41018-20


      court (i.e., that the defendant would have accepted the plea and
      the prosecution would not have withdrawn it in light of
      intervening circumstances), that the court would have accepted
      its terms, and that the conviction or sentence, or both, under
      the offer’s terms would have been less severe than under the
      judgment and sentence that in fact were imposed.

Commonwealth v. Steckley, 128 A.3d 826, 832 (Pa. Super. 2015)

(quoting Lafler v. Cooper, 566 U.S. 156, 164 (2012)). This Court has

observed that this test “necessarily requires courts to speculate as to what

would have transpired absent trial counsel’s ineffectiveness. Cf. Missouri v.

Frye, 566 U.S. 134, 154 (2012) (Scalia, J., dissenting) (denouncing Lafler’s

prejudice inquiry as ‘retrospective crystal-ball gazing posing as legal

analysis’).” Steckley, 128 A.3d at 834 (citation altered).

      Here, Appellant testified that trial counsel conveyed a plea offer and

advised him against taking it, whereas trial counsel testified that a plea offer

was never conveyed to Appellant because the Commonwealth did not make

one. Therefore, Appellant’s proposed testimony regarding whom he told

about the purported plea offer is relevant because, if believed, it makes it

more probable that an offer was conveyed to Appellant. See Pa.R.E. 401

(“Evidence is relevant if[] it has any tendency to make a fact more or less

probable than it would be without the evidence; and [] the fact is of

consequence in determining the action.”). Thus, I disagree with the

Majority’s conclusions that the PCRA court did not err in sustaining the

relevance objection and that Appellant’s claim is meritless.



                                     -2-
J-S41018-20

      Nonetheless, Appellant did not allege here that he would have

accepted the purported plea offer absent counsel’s ineffectiveness. See

Steckley, supra. Thus, even if the PCRA court had considered Appellant’s

testimony regarding whom he spoke with about the plea offer along with

trial counsel’s testimony that no plea offer was made, Appellant’s underlying

PCRA claim fails and he is not entitled to relief. Accordingly, I join the

Majority in granting counsel’s petition to withdraw and affirming the

dismissal of Appellant’s PCRA petition.




                                     -3-